DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11223242. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/567,741
US 11,223,242
Claim 1: 
A wireless power transmission apparatus, comprising: a controller configured to perform a negotiation for a first available power indicator with a wireless power reception apparatus; and a power converter configured to transmit a wireless power to the wireless power reception apparatus according to the first available power indicator, wherein the controller is configured to: transmit, to the wireless power reception apparatus in response to a received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator, and transmit a packet related to a second available power indicator to the wireless power reception apparatus, and wherein the bit pattern response is defined as a pattern different from a bit pattern for an 8-bit ACK response, a bit pattern for an 8-bit NAK response and a bit pattern for an 8-bit ND response.
Claim 1: 
A wireless power transmission apparatus, comprising: a controller configured to perform a negotiation for a first available power indicator with a wireless power reception apparatus; and a power converter configured to transmit a wireless power to the wireless power reception apparatus by generating magnetic coupling in a primary coil according to the first available power indicator, wherein the controller is configured to: receive a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus, transmit, to the wireless power reception apparatus in response to the received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator, receive a response signal indicating being ready to receive the communication by the wireless power transmission apparatus from the wireless power reception apparatus, and transmit a packet related to a second available power indicator to the wireless power reception apparatus, and wherein the bit pattern response is composed of 8 bits, and the bit pattern response is defined as a different pattern from a bit pattern for an 8-bit ACK response, an 8-bit NAK response and an 8-bit ND response indicating the request is not valid.



Claims 2-5 of the present application 17/567,741 are identical to claims 2-5 of US Patent 11,223,242.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 11223242. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/567,741
US 11,223,242
Claim 6: 
A wireless power transmission method, comprising: performing a negotiation for a first available power indicator with a wireless power reception apparatus; transmitting a wireless power to the wireless power reception apparatus according to the first available power indicator; transmitting, to the wireless power reception apparatus in response to a received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator; and transmitting a packet related to a second available power indicator to the wireless power reception apparatus, wherein the bit pattern response is defined as a pattern different from a bit pattern for an 8-bit ACK response, a bit pattern for an 8-bit NAK response and a bit pattern for an 8-bit ND response.
Claim 7:
A wireless power transmission method, comprising: performing a negotiation for a first available power indicator with a wireless power reception apparatus; transmitting a wireless power to the wireless power reception apparatus by generating magnetic coupling in a primary coil according to the first available power indicator; receiving a received power packet indicating a power received by the wireless power reception apparatus from the wireless power reception apparatus; transmitting, to the wireless power reception apparatus in response to the received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator; receiving a response signal indicating being ready to receive the communication by the wireless power transmission apparatus from the wireless power reception apparatus; and transmitting a packet related to a second available power indicator to the wireless power reception apparatus, wherein the bit pattern response is composed of 8 bits, and the bit pattern response is defined as a different pattern from a bit pattern for an 8-bit ACK response, an 8-bit NAK response and an 8-bit ND response indicating the request is not valid.


Claims 7-10 of the present application 17/567,741 are identical to claims 8-11 of US Patent 11,223,242.
Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 of U.S. Patent No. 11223242. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/567,741
US 11,223,242
Claim 11:
A wireless power reception apparatus, comprising: a controller configured to perform a negotiation for a first available power indicator with a wireless power transmission apparatus; and a power pickup configured to receive a wireless power from the wireless power transmission apparatus according to the first available power indicator, wherein the controller is configured to: receive, from the wireless power transmission apparatus in response to a received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator, and receive a packet related to a second available power indicator from the wireless power transmission apparatus, and wherein the bit pattern response is defined as a pattern different from a bit pattern for an 8-bit ACK response, a bit pattern for an 8-bit NAK response and a bit pattern for an 8-bit ND response.
Claim 13:
A wireless power reception apparatus, comprising: a controller configured to perform a negotiation for a first available power indicator with a wireless power transmission apparatus; and a power pickup configured to receive a wireless power from the wireless power transmission apparatus through magnetic coupling generated in a primary coil according to the first available power indicator, wherein the controller is configured to: transmit a received power packet related to the received wireless power to the wireless power transmission apparatus, receive, from the wireless power transmission apparatus in response to the received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator, transmit a response signal indicating being ready to perform the communication by the wireless power transmission apparatus to the wireless power transmission apparatus, and receive a packet related to a second available power indicator from the wireless power transmission apparatus, and wherein the bit pattern response is composed of 8 bits, and the bit pattern response is defined as a different pattern from a bit pattern for an 8-bit ACK response, an 8-bit NAK response and an 8-bit ND response indicating the request is not valid.


Claims 12-14 of the present application 17/567,741 are identical to claims 14-16 of US Patent 11,223,242.
Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 11223242. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/567,741
US 11,223,242
Claim 15:
A wireless power reception method, comprising: performing a negotiation for a first available power indicator with a wireless power transmission apparatus; receiving a wireless power from the wireless power transmission apparatus according to the first available power indicator; receiving, from the wireless power transmission apparatus in response to a received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator; and receiving a packet related to a second available power indicator from the wireless power transmission apparatus, wherein the bit pattern response is defined as a pattern different from a bit pattern for an 8-bit ACK response, a bit pattern for an 8-bit NAK response and a bit pattern for an 8-bit ND response.
Claim 17:
A wireless power reception method, comprising: performing a negotiation for a first available power indicator with a wireless power transmission apparatus; receiving a wireless power from the wireless power transmission apparatus through magnetic coupling generated in a primary coil according to the first available power indicator; transmitting a received power packet related to the received wireless power to the wireless power transmission apparatus; receiving, from the wireless power transmission apparatus in response to the received power packet, a bit pattern response requesting a communication by the wireless power transmission apparatus to change the first available power indicator; transmitting a response signal indicating being ready to perform the communication by the wireless power transmission apparatus to the wireless power transmission apparatus; and receiving a packet related to a second available power indicator from the wireless power transmission apparatus, wherein the bit pattern response is composed of 8 bits, and the bit pattern response is defined as a different pattern from a bit pattern for an 8-bit ACK response, an 8-bit NAK response and an 8-bit ND response indicating the request is not valid.


Claims 16-18 of the present application 17/567,741 are identical to claims 18-20 of US Patent 11,223,242.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2013/0058379 A1); Fig. 1.
Park et al. (US 2016/0118810 A1); Fig. 2.
Yasuoka et al. (US 2015/0349851); Fig. 2.
Karaoguz et al. (US 2014/0117772); Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEX W LAM/Examiner, Art Unit 2842                  
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842